FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2015 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, June 30, 2015 Ger. Gen. No. 61/2015 Ref.: SIGNIFICANT EVENT Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N°1449, Santiago, Chile Dear Sir, In accordance with articles 9 and 10 under Securities Market Law N° 18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Enersis S.A.(Enersis or the “Company”), I hereby inform you of the following significant event: In its session held today, the Company’s Board of Directors appointed Mr. Francisco de Borja Acha B. as Chairman of the Board of Directors, replacing Mr. Jorge Rosenblut, who submitted his resignation effective as of the same date. Additionally, the Board of Directors acknowledged that on June 26 th , Ms. María Carolina Schmidt Z. submitted her resignation as Director and member of the Board of Directors’ Committee. Today, Enersis’ Board of Directors appointed Mr.Herman Chadwick P. as her replacement. He will assume as an independent Director and a member of the Board of Directors’ Committee, effective from this date. Consequently, the Company’s Board of Directors and the Board of Directors’ Committee are as follows: Board of Directors Francisco de Borja Acha B. Chairman Francesco Starace Vice-Chairman Alberto Di Paoli Francesca Di Carlo Hernán Somerville S. Herman Chadwick P. Rafael Fernández M. Board of Directors’ Committee Hernán Somerville S. President and Financial Expert Rafael Fernández M. Herman Chadwick P. Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile The Board of Directors expressed its appreciation to Mr. Rosenblut for his performance as Chairman of Enersis and previously in the subsidiaries Endesa Chile and Chilectra. Additionally, the Board of Directors thanked Ms. Carolina Schmidt Z. for her valuable contributions to the Company’s Board of Directors. Sincerely yours, Luca D’Agnese Chief Executive Officer c.c. Santiago Stock Exchange Electronic Stock Exchange Valparaiso Stock Exchange Banco Santander Santiago – Bondholders Representative Risk Classification Commission. Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Luca D’Agnese Title: Chief Executive Officer Date:July 1, 2015
